2022 IL App (1st) 200094-U


                                                                            SECOND DIVISION
                                                                            June 21, 2022


                                          No. 1-20-0094

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent
except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
      v.                                        )     No. 16 CR 14273
                                                )
KENTRELL PLEDGER,                               )     Honorable
                                                )     Dennis J. Porter,
      Defendant-Appellant.                      )     Judge Presiding.
______________________________________________________________________________

       JUSTICE HOWSE delivered the judgment of the court.
       Justices Lavin and Cobbs concurred in the judgment.

                                             ORDER

¶1     Held: The judgment of the circuit court of Cook County is affirmed; the trial court
       properly sentenced defendant pursuant to the applicable sentencing range and properly
       applied the mandatory statutory sentence enhancement to that sentence.

¶2     The circuit court of Cook County convicted defendant, Kentrell Pledger, for the attempt

first degree murder of a person defendant knew or reasonably should have known was a peace

officer. The trial court sentenced defendant on the basis of two statutory sentencing

enhancements: the victim being a peace officer and the fact defendant personally discharged a

firearm during the commission of the offense. On appeal defendant only challenges his sentence
1-20-0094

on the ground the trial court erroneously applied multiple sentence enhancements to his sentence

when it could only apply one of several sentence enhancements provided by the attempt statute.

¶3      For the following reasons, we affirm defendant’s sentence.

¶4                                         BACKGROUND

¶5      The State indicted defendant, Kenneth Pledger, on six counts of attempt (first degree

murder). Counts I through IV of the indictment alleged that on August 22, 2016, defendant

allegedly, with the intent to kill, shot at Carlos Ramos, a person defendant knew or reasonably

should have known to be a peace officer. The multiple counts vary in their allegations that

defendant shot at Ramos (1) while Ramos was in the course of performing his official duties

(count I), (2) in a manner to prevent Ramos’s performance of his official duties (count II), (3)

while Ramos was in the course of performing his official duties and defendant personally

discharged the firearm (count III), and (4) in a manner to prevent Ramos’s performance of his

official duties and defendant personally discharged the firearm (count IV). Counts I through IV

of the indictment allege defendant acted in violation of section 8-4(a) of the Code of Criminal

Conduct of 2012 (Code) (720 ILCS 5/8-4(a) (West 2016)). Count V and VI of the indictment

also charge defendant with attempt (first degree murder) in that defendant allegedly shot at

Carlos Ramos (count V) and that defendant personally discharged a firearm when he shot at

Carlos Ramos (count VI) but do not allege the additional fact that Carlos Ramos was a peace

officer in the performance of his official duties. 1




1
        The State also indicted defendant on three counts of aggravated discharge of a firearm, four
counts of aggravated unlawful use of a weapon, and two counts of unlawful use or possession of a
weapon by a felon. None of those charges are at issue in this appeal.

                                                  -2-
1-20-0094

¶6     Defendant does not challenge any aspect of his conviction; therefore, the facts and

circumstances leading to defendant’s conviction are irrelevant in this appeal. Defendant only

challenges his sentence. For purposes of this appeal it will suffice to say that the trial court

sentenced defendant to 50 years’ imprisonment for attempt (first degree murder). The trial

court’s 50-year sentence included a sentence of 30 years’ imprisonment pursuant to section 8-

4(c)(1)(A), 9-1(b)(1) of the Code and an additional statutory 20-year sentence enhancement

pursuant to section 8-4(c)(1)(C) based on defendant’s having personally discharged the firearm

during the offense. See 720 ILCS 5/8-4(c)(1) (West 2016).

¶7     This appeal followed.

¶8                                           ANALYSIS

¶9     This appeal raises an issue of statutory construction. The construction of a statute is a

question of law that we undertake de novo. People v. Taylor, 2022 IL App (3d) 190281, ¶ 26.

When this court construes a statute de novo it makes an independent determination without

deference to the decision of the trial court. Bendell v. Education Officers Electoral Board for

School District 148, 338 Ill. App. 3d 458, 462 (2003); Puszkarska v. Chicago Transit Authority,

322 Ill. App. 3d 75, 78 (2001) (citing Advincula v. United Blood Services, 176 Ill. 2d 1, 12

(1996) (“Statutory construction is a question of law to be decided by the reviewing court without

deference to the judgment of the trial court)). The determination this court must make is what the

legislature intended when it passed the statute, and we make that determination with the

objective of giving effect to the legislature’s intent. Taylor, 2022 IL App (3d) 190281, ¶ 26. “All

other rules of statutory construction are subordinate to this principle.” Id.

¶ 10   To determine the legislature’s intent, with the objective of giving effect to that intent, we

look first to the plain and ordinary meaning of the language in the statute. People v. Phagan,

                                                 -3-
1-20-0094

2019 IL App (1st) 153031, ¶ 90. We also consider “the reason and necessity for the law, the evil

it seeks to remedy, and the purpose it seeks to achieve.” Taylor, 2022 IL App (3d) 190281, ¶ 26

(citing People v. Frieberg, 147 Ill. 2d 326, 345-46 (1992)). In particular, penal laws are strictly

construed. Taylor, 2022 IL App (3d) 190281, ¶ 26. But because the legislature’s intent is

paramount, we will not construe a penal statute “so strictly as to defeat the obvious intention of

the legislature.” Id. (citing People v. Kirkrand, 397 Ill. 588, 590 (1947)). Additionally, we

presume the legislature did not intend absurd, unjust, or inconvenient results. Id.

¶ 11   We will only resort to rules and other aids of statutory construction that are extrinsic to

the statute’s plain language if the language of the statute is ambiguous. Phagan, 2019 IL App

(1st) 153031, ¶ 90 (citing People v. Jackson, 2018 IL App (1st) 150487, ¶ 48). We will find a

statute ambiguous where it can be understood in two or more different ways by reasonably well-

informed people. Solon v. Medwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010). If the

language of the statute is not ambiguous, “our role is to merely apply the statute as drafted by the

legislature.” Jackson, 2018 IL App (1st) 150487, ¶ 48 (citing Solon, 236 Ill. 2d at 440). Thus, we

begin our analysis with the language of the statute itself which reads, in pertinent part, as

follows:

   “§ 8-4. Attempt.

                                              ***

   (c) Sentence.

               A person convicted of attempt may be fined or imprisoned or both not to

       exceed the maximum provided for the offense attempted but, except for an

       attempt to commit the offense defined in Section 33A-2 of this Code:



                                                -4-
1-20-0094

             (1) the sentence for attempt to commit first degree murder is the sentence

      for a Class X felony, except that

                     (A) an attempt to commit first degree murder when at least one of

                     the aggravating factors specified in paragraphs (1) [victim is a

                     peace officer] (2), and (12) of subsection (b) of Section 9-1 is

                     present is a Class X felony for which the sentence shall be a term

                     of imprisonment of not less than 20 years and not more than 80

                     years;

                     (B) an attempt to commit first degree murder while armed with a

                     firearm is a Class X felony for which 15 years shall be added to the

                     term of imprisonment imposed by the court;

                     (C) an attempt to commit first degree murder during which the

                     person personally discharged a firearm is a Class X felony for

                     which 20 years shall be added to the term of imprisonment

                     imposed by the court;

                     (D) an attempt to commit first degree murder during which the

                     person personally discharged a firearm that proximately caused

                     great bodily harm, permanent disability, permanent disfigurement,

                     or death to another person is a Class X felony for which 25 years

                     or up to a term of natural life shall be added to the term of

                     imprisonment imposed by the court; and

                     (E) if the defendant proves by a preponderance of the evidence at

                     sentencing that, at the time of the attempted murder, he or she was

                                              -5-
1-20-0094

                       acting under a sudden and intense passion resulting from serious

                       provocation by the individual whom the defendant endeavored to

                       kill, or another, and, had the individual the defendant endeavored

                       to kill died, the defendant would have negligently or accidentally

                       caused that death, then the sentence for the attempted murder is the

                       sentence for a Class 1 felony.” 720 ILCS 5/8-4(c)(1) (West 2016).

¶ 12   The specific question presented by this case is whether the sentence enhancement

provided by the legislature applicable in attempt murder cases where the victim is a peace officer

prevents application of a second sentence enhancement provided by the legislature where a

defendant uses a firearm in the commission of the attempt murder. See 720 ILCS 5/8-4(c)(1)(A),

8-4(c)(1)(C), 9-1(b)(1) (West 2016). In this case we must determine whether defendant is:

               (a) subject to a minimum sentence of 20 years’ imprisonment and a

       maximum 80 years’ imprisonment as a Class X felon (720 ILCS 5/8-4(c)(1)(A)

       (West 2016)) and to having that sentence mandatorily increased by 20 years (720

       ILCS 5/8-4(c)(1)(C) (West 2016)); or

               (b) is subject to a minimum sentence of 20 years’ imprisonment and a

       maximum 80 years’ imprisonment as a Class X felon (720 ILCS 5/8-4(c)(1)(A)

       (West 2016)), without any mandatory enhancement, or is subject to sentencing

       generally as a Class X felon (720 ILCS 5/8-4(c)(1) (West 2016)), and or for their

       sentence (6 to 30 years’ imprisonment as a Class X felon generally (see 730 ILCS

       5/5-4.5-25(a) (West 2016))) to be mandatorily increased by 20 years, but not both.

¶ 13   The issue needed to be resolved is whether multiple provisions of section 8-4(c)(1) may

be applied to a single offense; i.e., the provisions of section 8-4(c)(1) are to be read conjunctively

                                                -6-
1-20-0094

or the provisions of section 8-4(c)(1) are to be read disjunctively. That is, whether only one

sentencing enhancement of section 8-4(c)(1) may be applied to a single offense.

¶ 14   There is currently a split of authority on this question in the appellate court, and the

parties ask us to follow one case or the other depending on their position. We note that “the

decisions of the appellate court in one district are not binding on the appellate court in other

districts. Universal Metro Asian Services Ass’n v. Mahmood, 2021 IL App (1st) 200584, ¶ 30

(citing People v. Harris, 123 Ill. 2d 113, 128 (1988)). See also People v. Mister, 2015 IL App

(4th) 130180, ¶ 56 (citing O’Casek v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421,

440 (2008) (“we are not required to follow the decisions of sister districts or, for that matter, our

own prior decisions”)). Nonetheless, “this court may follow the reasoning of a decision in

another district when *** the facts are similar and the court’s reasoning is persuasive.” People v.

Henderson, 2012 IL App (1st) 101494, ¶ 29. In this case, defendant argues this court should

follow the decision in this district in People v. Phagan, 2019 IL App (1st) 153031. In Phagan,

this court held that “the plain language of section 8-4(c)(1) of the attempt statute does not allow

for imposing more than one of the exceptions in subsections (A)-(E).” Phagan, 2019 IL App

(1st) 153031, ¶ 85. This court’s primary reason for reaching that conclusion was that a

conjunctive reading of the statute leads to absurd results. See Phagan, 2019 IL App (1st) 153031,

¶¶ 100, 102.

¶ 15   First, this court found that although the use of semicolons to separate the various

sentencing provisions in sections 8-4(c)(1)(A) through 8-4(c)(1)(E) “[o]rdinarily *** means we

would read subsections (A)-(E) disjunctively, that is, only one could apply at a time” (Phagan,

2019 IL App (1st) 153031, ¶ 93 (citing People v. Jackson, 2018 IL App (1st) 150487, ¶ 51)), that

was not the case because, the Jackson court found, the “and” transition from subsection (D) to

                                                -7-
1-20-0094

the then newly added subsection (E) “disrupted the usual inference.” Phagan, 2019 IL App (1st)

153031, ¶ 94 (citing Jackson, 2018 IL App (1st) 150487, ¶ 51). The Phagan court did note that

the Jackson court’s finding that “by inserting ‘and’ at the end of a list punctuated by semicolons,

the General Assembly expressed an intent that the subsections apply conjunctively, meaning that

more than one can apply to a given defendant at a given time.” Phagan, 2019 IL App (1st)

153031, ¶ 94 (citing Jackson, 2018 IL App (1st) 150487, ¶ 51). But the Phagan court departed

from the Jackson court’s reasoning because the Phagan court found that Jackson failed to take

account of the fact that reading subsection (E) conjunctively with the other subsections “brings

about an unworkable result.” Phagan, 2019 IL App (1st) 153031, ¶ 95.

¶ 16   The Phagan court found that a conjunctive reading—that more than one subsection can

apply to a single offense at one time—produced an absurd result this court could not

countenance (Phagan, 2019 IL App (1st) 153031, ¶ 100) because “[t]hese two exceptions to the

base Class X sentencing range for attempted first degree murder cannot exist together because, if

the defendant attempted the aggravated form of first degree murder [(for example, of a peace

officer, 720 ILCS 5/8-4(c)(1)(A), 9-1(b)(1))], the defendant cannot also have attempted first

degree murder plus a mitigating circumstance [(such as acting under a sudden and intense

passion resulting from serious provocation” 720 ILCS 5/8-4(c)(1)(E) (West 2016))]. (Emphasis

added.) Phagan, 2019 IL App (1st) 153031, ¶ 99.

¶ 17   Second, the Phagan court found that reading sections (B) through (D) conjunctively

“appears to sanction an unintended multiple enhancement” in that, as long as the State proved the

factual predicate for the most serious of the three, that the defendant personally discharged a

firearm that proximately caused great bodily harm (720 ILCS 5/8-4(c)(1)(D) (West 2016)), the

trial court could—and in fact would be required to—impose the 15 (armed with a firearm), 20

                                               -8-
1-20-0094

(personal discharge of a firearm alone), and the 25-year enhancements (personal discharge of a

firearm with great bodily harm) on top of each other. 720 ILCS 5/8-4(c)(1)(B) through 8-

4(c)(1)(D) (West 2016); Phagan, 2019 IL App (1st) 153031, ¶¶ 101-02. The Phagan court relied

on the rule that the court must interpret statutes to prohibit multiple sentence enhancements

unless there is a clear legislative intent to the contrary and apparently found no such intent

clearly expressed in the attempt statute. Id. ¶ 101. See also People v. Guevara, 216 Ill. 2d 533,

545-46 (2005) (as a rule of statutory construction double enhancements are prohibited but

“where the legislature clearly intends for there to be a double enhancement, and that intention is

clearly expressed, there is no prohibition”). Thus, the Phagan court concluded that “[i]t cannot

both be true that the legislature [intended] the subsections to apply conjunctively, which would

require the imposition of every subsection that applied, but at the same time did not intend

multiple enhancements.” Phagan, 2019 IL App (1st) 153031, ¶ 101. The court found that both of

these problem are solved by simply reading the statute disjunctively. Phagan, 2019 IL App (1st)

153031, ¶ 103.

¶ 18   The Phagan court found support for its construction of the statute in the fact the

legislature had demonstrated its ability to write a statute that makes “the compound application

of [sentencing] enhancements unmistakable,” and cited examples. Phagan, 2019 IL App (1st)

153031, ¶ 104-05. The Phagan court found that the legislature could have “expressed its intent to

interpret the statute conjunctively “by nesting subsections (B) through (D) under subsection (A),

but it chose not to.” Id. ¶ 106. For those reasons, the Phagan court held that “the attempted first

degree murder statute *** as it is currently written, does not allow for the imposition of the 20-

to 80-year extended sentencing range combined with the 20-year firearm enhancement.” Phagan,

2019 IL App (1st) 153031, ¶ 107.

                                                -9-
1-20-0094

¶ 19   In this case, defendant argues this court should follow the more thorough and better

reasoned analysis in the “Phagan line of cases.” However, another division of the appellate court

has disagreed and rejected Phagan’s holding and its reasoning. People v. Taylor, 2022 IL App

(3d) 190281. In this case the State asserts the court in Taylor acknowledged the split of authority

in this court on this issue, undertook to resolve it, Taylor did so in favor of a conjunctive reading

of the statute and backed up its conclusion, and it should be followed.

¶ 20   As we stated earlier, the primary reason Phagan gave for its disjunctive reading of the

statute was that to read the statute conjunctively leads to absurd results: either the legislature

identified two separate enhancements that theoretically could be applied simultaneously under

the statute but which cannot occur simultaneously (see 720 ILCS 5/8-4(c)(1)(A), 8-4(c)(1)(E)

(West 2016)); or the legislature intended something it did not “clearly express” it intended

(double enhancement), as it has in the past when it provided for multiple enhancements for a

single offense. The Taylor court addressed both of those grounds for Phagan’s holding and

found neither warranted a disjunctive reading of the statute. See Taylor, 2022 IL App (3d)

190281, ¶ 37 (having found 8-4(c)(1)(A) is a base sentencing range for a status-based offense

only one enhancement may apply at a time because double enhancements are expressly

prohibited unless contrary intention is clearly expressed in the statute); ¶ 39 (section 8-4(c)(1)(E)

is a baseline sentence for the status based offense when mitigating factors are present instructing

the trial court to treat the offense as a Class 1 felony, thereby rendering the firearm

enhancements inapplicable).

¶ 21   The Taylor court found, based on the plain language of the statute, that attempt (first

degree murder) is a Class X felony. 720 ILCS 5/8-4(c)(1) (West 2016) (“the sentence for attempt

to commit first degree murder is the sentence for a Class X felony”). The attempt statute creates

                                                - 10 -
1-20-0094

and imposes a different sentence for a “status-based” (i.e. the status of the victim) offense:

attempt (first degree murder of a peace officer). The sentence for attempt (first degree murder of

a peace officer) is a Class X felony with a sentencing range of 20 to 80 years’ imprisonment. 720

ILCS 5/8-4(c)(1)(A) (West 2016). See Taylor, 2022 IL App (3d) 190281, ¶ 33. Finally,

subsections (B) through (D) of section 8-4(c)(1) create enhancements “that ‘shall be added’ to

whichever sentence range is applicable” (Taylor, 2022 IL App (3d) 190281, ¶ 33); i.e., the

sentence for a Class X felony (6 to 30 years imprisonment) or the sentence for the status based

offense of 20 to 80 years’ imprisonment.

¶ 22   The Taylor court found support for its conjunctive reading of the statute as a whole from

(1) the absence of language prohibiting the imposition of the “firearm enhancements” (720 ILCS

5/8-4(c)(1)(B) through 8-4(c)(1)(D) (West 2016)) to the “status offense” sentencing range (720

ILCS 5/8-4(c)(1)(A) (West 2016)); and (2) the “separate evils sought to be prevented by the

status-based offense and the firearm enhancements.” Taylor, 2022 IL App (3d) 190281, ¶ 34

(citing People v. Smith, 2012 IL App (1st) 102354, ¶¶ 114-15). See also Taylor, 2022 IL App

(3d) 190281, ¶ 35 (“The end result of the interpretation advocated by defendant would allow for

an individual attempting to murder a peace officer while discharging a firearm to receive a

sentence below the mandatory minimum sentence of an attempt first degree murder of a[ ]

citizen under the same facts. This runs afoul of the legislative intent to punish these status-based

crimes and crimes committed with a firearm more severely.”).

¶ 23   One justice dissented in Taylor and found that “[a]pplying the rule of statutory

construction, *** the first degree murder provision of the attempt statute does not allow for the

imposition of a 20-to-80-year sentence under subsection (A) combined with the firearm



                                               - 11 -
1-20-0094

enhancements in subsections (B), (C), and (D).” Taylor, 2022 IL App (3d) 190281, ¶ 60 (Lytton,

J., dissenting) (citing Phagan and People v. Holley, 2019 IL App (1st) 161326).

¶ 24   As we have stated, we review this question de novo, and we are not beholden to any prior

decision by this court. Nonetheless, after independently reviewing the language of the statute, its

structure, and considering the evils and objectives it seeks to address, we find Taylor better

reasoned and reject the reasoning in Phagan and the dissent in Taylor.

¶ 25   First, we note that the dissent in Taylor, by its own admission, places a great deal of the

weight of its analysis on the back of the semicolon. See Taylor, 2022 IL App (3d) 190281, ¶ 46

(Lytton, J., dissenting) (“It Is All About the Semicolons”).

               “The punctuation of a statute, however, is subordinate to its text.

       [Citation.]

               That is, ‘[i]n the construction of a statute, its punctuation is to be

       considered and given weight unless from inspection of the whole act it is apparent

       it must be disregarded in order to arrive at the intention of the legislature.’

       [Citation.]” In re D.F., 208 Ill. 2d 223, 234 (2003).

While we do not say the dissent in Taylor is wrong for looking to the grammatical structure of

the statute, we do find that its reasoning is insufficient to overcome the legislative intent

expressed by the words in the statute. We agree with the Taylor court that the legislature’s

intention is to both protect peace officers and to deter the use of firearms during crimes. See

Taylor, 2022 IL App (3d) 190281, ¶ 34 (citing Smith, 2012 IL App (1st) 102354, ¶ 115). In

Smith, this court found that “the policy concerns underlying subsection (A)—i.e., deterring the

intentional killing of police officers, who take heightened risks in performing their duties—

differed from the policy concerns underlying subsections (B), (C), and (D)—i.e., deterring the

                                                - 12 -
1-20-0094

use of firearms in the commission of felonies due to the greater risk their use poses to society at

large.” Smith, 2012 IL App (1st) 102354, ¶ 115 (citing People v. Tolentino, 409 Ill. App. 3d 598,

605-06 (2011)). Considering the multiplicity of evils the statute seeks to address it is reasonable

to read its various provisions conjunctively where appropriate.

¶ 26   Next, we find that Phagan’s literal reading of the statute is unfounded. See Phagan, 2019

IL App (1st) 153031, ¶ 102. “[S]tatutory interpretation ‘cannot always be reduced to “the

mechanical application of the dictionary definitions of the individual words and phrases

involved.” ’ [Citations.] A court should not read language in an excessively literal fashion such

that it produces an absurd construction. [Citation.]” Grady v. Illinois Department of Healthcare

& Family Services, 2016 IL App (1st) 152402, ¶ 10. Nor should a court read statutory language

narrowly. “We give the statutory language its plain, ordinary, and popularly understood meaning

([citation]), and afford the statutory language the fullest, rather than narrowest, possible meaning

to which it is susceptible.” State ex rel. Leibowitz v. Family Vision Care, LLC, 2019 IL App (1st)

180697, ¶ 36. We find that the Phagan court focused on a narrow and literal reading of what the

statute permits rather than its purposes. Specifically, the Phagan court relied primarily on a

confluence of provisions in the statute that might occur if the statute is read conjunctively; but

the circumstances the Phagan court feared are either expressly prohibited elsewhere (a double

sentence enhancement) or cannot occur (an “aggravated” second degree murder). See Phagan,

2019 IL App (1st) 153031, ¶ 100 (itself referencing “impossible reading of the statutory scheme”

but relying on fact attempt statute seems to contemplate that “impossible” occurrence), ¶ 102.

¶ 27   We find Phagan too highly speculative as to what may occur under the literal language of

the statute as written if section 8-4(c)(1) is read conjunctively. While the language of that section

construed conjunctively appears to theoretically permit a double sentence enhancement, in reality

                                               - 13 -
1-20-0094

such double enhancement is prohibited unless an intention to the contrary is clearly expressed,

which it is not, and “[s]tatutory construction does not allow for expansive interpretations not

contemplated by the legislature.” Dumke v. City of Chicago, 2013 IL App (1st) 121668, ¶ 23.

Nothing in the language of the statute suggests the legislature contemplated section 8-4(c)(1) to

operate as a double sentencing enhancement.

¶ 28   Moreover, we do not believe that applying both section 8-4(c)(1)(A) and any of sections

8-4(c)(1)(B) through 8-4(c)(1)(D) is a double “enhancement.” “Under the rules of statutory

construction, where a statute can be reasonably interpreted so as to give effect to all its

provisions, a court will not adopt a strained reading which renders one part superfluous.” People

v. Wilson, 132 Ill. App. 3d 652, 653-54 (1985). Section 8-4(c)(1)(A) is not a sentence

“enhancement” in that it does not enlarge an extant sentence. Rather, based on our own reading

of the statute, we agree with Taylor that section 8-4(c)(1)(A) creates a baseline sentence for a

separate status-based category of the attempt offense (attempt first degree murder of a peace

officer). Compare 720 ILCS 5/8-4(c)(1)(A) (“the sentence *** is” (Emphasis added.)), with 720

ILCS 5/8-4(c)(1)(B) (“15 years shall be added to the term of imprisonment”) (Emphasis

added.)). Therefore, we find that the text of the statute does not force trial courts to act contrary

to the mandates of the statute, as the Phagan court found and used as a basis to find the statute

should be read disjunctively. See Phagan, 2019 IL App (1st) 153031, ¶ 102.

¶ 29   Finally, while we do not dispute the Phagan court’s finding that the mitigation stated in

section 8-4(c)(1)(E) and the aggravation stated in section 8-4(c)(1)(A) cannot coexist yet the

statute appears to permit both to apply in a given case, the fact the conditions are mutually

exclusive (see Phagan, 2019 IL App (1st) 153031, ¶ 99 (“the mitigating circumstances that allow

for a second degree murder conviction do not apply to the aggravated versions of first degree

                                                - 14 -
1-20-0094

murder”)) means the statute does not actually operate in that way. Accordingly, we are not

persuaded by its analysis. See supra, ¶ 28 (citing Wilson, 132 Ill. App. 3d at 653-54).

¶ 30   Based on our independent analysis, we reach the same conclusions as the Taylor court:

subsection (c)(1)(A) of the attempt statute establishes the sentence for the offense category of

attempt (first degree murder) of a peace officer (720 ILCS 5/8-4(c)(1)(A) (West 2016)), provides

for enhancements to the sentence it just provided for, if certain circumstances exist (720 ILCS

5/8-4(c)(1)(B) through (c)(1)(D) (West 2016)), and later, added a sentence (in section (c)(1)(E))

for a separate mitigated category of the attempt offense (720 ILCS 5/8-4(c)(1)(E) (West 2016))

(despite the use of “and” to add this new provision (see Taylor, 2022 IL App (3d) 190281, ¶ 39)).

¶ 31   Therefore, we also disagree with the Holley court’s conclusion that the statute creates a

Class X offense with a sentencing range of 6 to 30 years that “is subject to modification in one of

five ways.” (Emphasis added.) Holley, 2019 IL App (1st) 161326, ¶ 32. We believe the attempt

statute creates a Class X offense with a sentencing range of 6 to 30 years, a second category of

the offense with a sentencing range of 20 to 80 years when certain conditions are met, and that

the second category of the offense “is subject to modification” in one of four ways—each of

which, we note, is enumerated in the same subsection of the statute that created the second

category of the offense—based on the fact patterns found in the separate subparagraphs (B)

through (E). See Holley, 2019 IL App (1st) 161326, ¶ 32. Again, we also agree that “[a]bsent

from the statute is language prohibiting the imposition of the firearm enhancements.” Taylor,

2022 IL App (3d) 190281, ¶ 33.

¶ 32   In this case, therefore, the trial court did not err in sentencing defendant under the

statutory sentencing range provided by section 8-4(c)(1)(A) of the attempt statute then, as



                                               - 15 -
1-20-0094

required by law, imposing the enhancement to that sentence provided by section 8-4(c)(1)(C).

Accordingly, the trial court’s judgment and sentence is affirmed.

¶ 33                                    CONCLUSION

¶ 34   For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 35   Affirmed.




                                              - 16 -